Appeal by the defendant from a sentence of the County Court, Westchester County (Lange, *617J.), imposed September 19, 1985, upon her plea of guilty to attempted forgery in the second degree, the sentence being five years’ probation with the condition of a definite term of four months’ imprisonment.
Ordered that the appeal is dismissed as academic.
The only issue raised by the defendant is that her sentence of four months’ imprisonment was excessive.
The appeal is dismissed as the defendant has already served the original term of imprisonment imposed. In addition, the defendant was resentenced to a definite term of one-day imprisonment on June 20, 1986, and no appeal has been taken from that resentence. Mollen, P. J., Mangano, Brown and Kunzeman, JJ., concur.